t c memo united_states tax_court mary a george petitioner v commissioner of internal revenue respondent docket no filed date mary a george pro_se brianna j basaraba for respondent memorandum opinion wells judge respondent determined that petitioner was not entitled to equitable relief pursuant to sec_6015 for petitioner’s and tax years the issue to be decided is whether respondent’s denial of 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner’s request for equitable relief pursuant to sec_6015 was an abuse_of_discretion the parties have submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time of filing her petition petitioner resided in atlanta georgia during the years in issue petitioner was married to james george both petitioner and mr george held master’s degrees petitioner was employed as a school teacher and mr george was employed by georgia power company in addition to his regular employment mr george entered a business venture in to build and sell single-family homes petitioner and mr george failed to timely file income_tax returns for and mr george however periodically told petitioner that he had timely filed the tax returns for those years and had paid the related tax_liabilities and respondent concedes that petitioner believed mr george had done so mr george died in october of and petitioner was appointed to represent mr george’s estate while assembling financial records of the estate petitioner discovered that tax returns for through had not been filed therefore petitioner hired an accountant to prepare such returns joint returns for and were signed by petitioner on date and received by respondent on date and a joint_return for was signed by petitioner on date and received by respondent on date the accountant also prepared a joint_return for which petitioner timely filed the foregoing joint tax returns collectively referred to as the returns showed the following amounts due for the respective years tax_year tax_liability dollar_figure big_number big_number big_number big_number big_number 1respondent subsequently corrected a math error and increased the balance due for to dollar_figure no portion of the amounts shown as due on the returns was paid at the time of filing respondent assessed petitioner’s federal income taxes based on the returns the sum of tax penalties and interest assessed against petitioner for the years in issue exceeds dollar_figure respondent received from petitioner a form_8857 request for innocent spouse relief and respondent denied that claim for relief subsequently respondent denied a request for reconsideration of respondent’s prior decision and forwarded the request to respondent’s appeals_office respondent’s appeals_office issued petitioner a notice_of_determination concerning request for relief under the equitable relief provisions of sec_6015 again denying the requested relief we must decide whether respondent’s denial of petitioner’s request for equitable relief pursuant to sec_6015 was an abuse_of_discretion under limited circumstances a spouse may qualify for relief from joint_and_several_liability pursuant to sec_6015 in the instant case petitioner reported the tax due but failed to make timely payment petitioner’s tax_liability therefore arises from neither an understatement nor a deficiency based on the foregoing petitioner concedes that relief is unavailable under either sec_6015 or c sec_6015 authorizes the secretary to relieve taxpayers of joint_and_several_liability where holding the taxpayer liable would be inequitable and relief is unavailable under subsections b and c sec_6015 equitable relief -- under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability pursuant to the discretionary authority granted in sec_6015 respondent has prescribed procedures set forth in revproc_2000_15 2000_1_cb_447 for determining whether a spouse qualifies for equitable relief from joint_and_several_liability we have previously applied revproc_2000_15 supra in considering equitable relief requests pursuant to sec_6015 see eg 118_tc_106 affd 353_f3d_1181 10th cir the record demonstrates that respondent applied revproc_2000_15 supra to evaluate petitioner’s application_for equitable relief in the instant case we review respondent’s denial of petitioner’s claim for equitable relief pursuant to sec_6015 for abuse_of_discretion 114_tc_276 consequently we decide in the instant case whether respondent acted arbitrarily capriciously or without sound basis in fact in denying the requested relief jonson v commissioner supra pincite petitioner bears the burden_of_proof as to whether respondent’s denial of such relief was an abuse_of_discretion see rule a we are not limited to matters contained in respondent’s administrative record when deciding the issue 122_tc_32 revproc_2000_15 sec_4 c b pincite sets forth seven threshold condition sec_2 that must be satisfied before sec_4 general conditions for relief dollar_figure eligibility to be considered for equitable relief all the following threshold conditions must be satisfied before the service will consider a request for equitable relief under sec_6015 the threshold conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or sec_6015 the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse except as provided in the next sentence the liability remains unpaid a requesting spouse is eligible to be considered for relief in the form of a refund of liabilities for a amounts paid on or after date and on or before date and b installment payments made after date pursuant to an installment_agreement entered into with the service and with respect to which an individual is not in default that are made after the claim for relief is requested no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning given such term by sec_6015 and continued the secretary will consider any request for equitable relief pursuant to sec_6015 in the instant case respondent concedes that petitioner satisfied the seven threshold conditions revproc_2000_15 sec_4 c b pincite provides that equitable relief will ordinarily be granted if the seven threshold conditions and each of the following three elements collectively referred to hereinafter as the three elements are satisfied a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested the first element b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse had no knowledge or reason to know of only a portion of the unpaid liability then the requesting spouse may be granted relief only to the extent that the liability is attributable to such portion the second element and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting continued fraudulent intent the requesting spouse did not file the return with spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration the third element respondent concedes that petitioner satisfied the first element because mr george was deceased at the time petitioner requested relief the parties however dispute whether petitioner satisfied the second and third elements the second element is satisfied if the requesting spouse did not know or have reason to know when the requesting spouse signed the returns that the taxes would not be paid accordingly petitioner must establish that it was reasonable for her to believe that mr george would pay the reported liability petitioner contends that she did not know or have reason to know when she signed the returns in that the taxes would not be paid because she believed that mr george had settled the tax_liability prior to his death petitioner further contends that she believed that even if mr george did not make the tax_payments as he had claimed losses related to mr george’s business venture of building and selling single-family homes might have offset any taxable_income because mr george’s records were incomplete petitioner contends that she had no way of knowing the extent of any such losses although petitioner signed the tax returns in with each return showing an amount due petitioner cites wiest v commissioner tcmemo_2003_91 in support of the proposition that a taxpayer’s signature on a tax_return submitted without payment does not constitute constructive knowledge by such taxpayer of an underpayment petitioner contends that she did not review the returns before signing them and that her signature merely illustrates her knowledge that the returns needed to be filed as soon as possible as instructed by her accountant petitioner’s contention is without merit petitioner had reason to know at the time she signed the returns in that taxes were due by signing the joint returns petitioner is charged with constructive knowledge of the amounts shown on the returns as tax due castle v commissioner tcmemo_2002_142 failure to review the returns prior to signing does not relieve petitioner of responsibility for the stated liability see id additionally petitioner knew or had reason to know that the tax_liabilities reported in on her tax returns would not be paid in that regard petitioner’s reliance on wiest v commissioner supra is misplaced in wiest we held that the spouse requesting relief could reasonably have expected the nonrequesting spouse to pay the tax_liability where the nonrequesting spouse had already assumed responsibility for preparing and filing the return in the instant case however after discovering that the returns for through had not been filed petitioner did not rely on her spouse to either prepare or file the joint returns on the contrary petitioner had access to the couple’s records and directed the preparation of the joint returns prior to her signing them because mr george was deceased at the time petitioner signed the returns in petitioner at that time could not have relied on her spouse to pay the liability furthermore as the personal representative of mr george’s estate petitioner had reason to know that the liability had not been paid_by the estate of mr george after petitioner already had learned that mr george’s statements to her with regard to his filing the returns were false petitioner could not have reasonably relied on statements made by mr george that he had paid the tax_liabilities petitioner had significant education and access to the couple’s financial records additionally petitioner could have but apparently did not inquire with respondent as to whether mr george had in fact made estimated_tax payments based on the foregoing we believe that petitioner knew or had reason to know that the liability would not be paid the third element is satisfied if the requesting spouse will suffer economic hardship if relief is not granted the secretary is directed to base the determination of whether a requesting spouse will suffer economic hardship on rules similar to those provided in sec_301_6343-1 proced admin regs economic hardship i general_rule this condition applies if satisfaction will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including -- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home- owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director continued petitioner contends that she will suffer economic hardship if she is not granted relief pursuant to sec_6015 respondent received from petitioner a questionnaire form 886-a in which petitioner reported that she was employed as a teacher with an annual salary of approximately dollar_figure petitioner also reported on form 886-a approximately dollar_figure of annual income from dividends and interest petitioner reported her current monthly income on her form 886-a as dollar_figure and her current monthly continued iii good_faith requirement in addition in order to obtain a release of a levy under this subparagraph the taxpayer must act in good_faith examples of failure to act in good_faith include but are not limited to falsifying financial information inflating actual expenses or costs or failing to make full disclosure of assets 4the dekalb county board_of education reported the following compensation to petitioner on form_w-2 wage and tax statement w-2 for each of the years in question dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 5on her joint returns for the years in question petitioner reported the following dividend and interest_income dividend income_interest income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number expenses as dollar_figure petitioner’s stated monthly expenses included the following monthly expenses mortgage payments utilities food clothing vehicle entertainment insurance charity gifts travel miscellaneous total dollar_figure big_number petitioner notes that her situation has changed in several respects since she submitted the form 886-a petitioner is no longer employed in lieu of the annual salary reported on the form 886-a petitioner has received a monthly pension of dollar_figure since her retirement petitioner also states that she paid off a second mortgage on her home on date petitioner provided respondent with documentation regarding her assets petitioner disclosed to respondent a net_worth of dollar_figure including a dollar_figure checking account a dollar_figure ira and dollar_figure of equity in her home petitioner contends that full payment of the tax_liabilities would require a distribution of approximately dollar_figure from her ira account leaving a balance of approximately dollar_figure 6petitioner states in petitioner’s brief that she is considering a resumption of her teaching career we conclude that satisfaction of the tax_liabilities in issue will not cause petitioner to be unable to pay reasonable basic living_expenses although petitioner may not be currently employed she states in her brief that she is considering a return to the workforce to resume her teaching career petitioner is well educated and she has posited no reason why she could not be expected to earn income comparable to her salary of dollar_figure also petitioner’s reasonable basic living_expenses are significantly less than the dollar_figure listed on petitioner’s form 886-a in the absence of more detailed itemization we do not consider her monthly expenses of dollar_figure for entertainment dollar_figure for charity and dollar_figure for gifts and travel to be basic living_expenses furthermore petitioner’s mortgage payments have presumably been reduced since petitioner paid off the second mortgage on her home even if petitioner were to be unable to resume her employment we believe that petitioner could liquidate a portion of the ira inherited from mr george in order to pay her tax_liabilities without causing her to be unable to pay reasonable basic living_expenses the ira provides petitioner with a payment source independent of her compensation and retirement pension 7petitioner’s brief states that she i sec_55 years old therefore we conclude that petitioner would not suffer economic hardship if relief were not granted because petitioner does not satisfy each of the three elements petitioner does not qualify for relief pursuant to revproc_2000_15 sec_4 where the seven threshold conditions are satisfied but relief is unavailable because the three elements are not satisfied the secretary is authorized to grant relief if it would be inequitable under the facts and circumstances to hold the requesting spouse liable for the unpaid liability hereinafter the facts_and_circumstances_test revproc_2000_15 sec_4 c b pincite the facts_and_circumstances_test provides a partial list of positive and negative factors to be taken into account in determining whether to grant relief under sec_6015 the facts_and_circumstances_test provides the following positive factors weighing in favor of relief factors weighing in favor of relief the factors weighing in favor of relief include but are not limited to the following a marital status the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse the marital status positive factor b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted the economic hardship positive factor c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress the abuse positive factor d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid the knowledge positive factor e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability the nonrequesting spouse’s legal_obligation positive factor f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse the liability attribution positive factor as to the marital status positive factor petitioner’s marital status weighs in favor of relief because mr george was deceased at the time petitioner sought equitable relief the economic hardship positive factor does not weigh in favor of relief as stated above we do not believe that petitioner would suffer economic hardship if relief from the tax_liabilities were not granted the abuse positive factor does not weigh in favor of relief on her form 886-a petitioner conceded that marital abuse does not apply the knowledge positive factor does not weigh in favor of relief as stated above we believe that petitioner knew or had reason to know at the time of filing the tax returns in that the tax_liabilities would not be paid the nonrequesting spouse’s legal_obligation positive factor does not weigh in favor of relief on her form 886-a petitioner stated that neither petitioner nor mr george entered into any enforceable agreements related to the payment of the tax_liabilities the liability attribution positive factor does not weigh in favor of relief petitioner concedes that the liability for which relief is sought is not solely attributable to mr george the facts_and_circumstances_test provides the following negative factors weighing against relief factors weighing against relief the factors weighing against relief include but are not limited to the following a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse the liability attribution negative factor b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed the knowledge negative factor this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid and in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability the significant benefit negative factor d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted the lack of economic hardship negative factor e noncompliance with federal income laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates the tax law noncompliance negative factor f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability the requesting spouse’s legal_obligation negative factor rev_proc sec_4 regarding the liability attribution negative factor petitioner contends that the majority of the unpaid liability is attributable to mr george in a letter to respondent dated date petitioner’s representative stated that the aggregate tax_liability for the years at issue should be allocated as follows mr george petitioner combined tax pen int total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioner further contends that if she had filed separate rather than joint returns her unpaid liability would total only dollar_figure for the years in question we conclude that petitioner’s contention has no merit because petitioner filed joint returns with mr george and we must base our decision on the actual facts of the instant case consequently because a significant portion of the unpaid liability is attributable to petitioner the liability attribution negative factor weighs against relief the knowledge negative factor weighs against relief as noted above we believe that petitioner knew or had reason to know that the reported liabilities would be unpaid at the time petitioner signed the returns the significant benefit negative factor weighs against relief significant benefit for purposes of sec_6015 is defined in sec_1_6015-2 income_tax regs d inequity all of the facts and circumstances are considered in determining whether it is inequitable to hold a requesting spouse jointly and severally liable for an understatement one relevant factor for this purpose is whether the requesting spouse significantly benefitted directly or indirectly from the understatement a significant benefit is any benefit in excess of normal support evidence of direct or indirect benefit may consist of transfers of property or rights to property including transfers that may be received several years after the year of the understatement thus for example if a requesting spouse receives property including life_insurance 8petitioner reaches this amount by subtracting withholding of dollar_figure from dollar_figure of estimated annual tax_liability and adding penalties and interest proceeds from the nonrequesting spouse that is beyond normal support and traceable to items omitted from gross_income that are attributable to the nonrequesting spouse the requesting spouse will be considered to have received significant benefit from those items petitioner contends that the only benefit she received from the understatement was the estimated dollar_figure tax for which she would have been liable if she had filed separate rather than joint tax returns we however do not believe that petitioner’s estimated dollar_figure annual_benefit approximates the actual benefit she received because petitioner filed joint returns furthermore petitioner concedes that she received from mr george a pension of dollar_figure converted by petitioner into an ira and life_insurance_proceeds 9rev proc 2000_1_cb_447 references sec_1 b income_tax regs for an explanation of significant benefit sec_1 b income_tax regs effective at the time revproc_2000_15 c b pincite was published but subsequently replaced is substantially_similar to sec_1 d income_tax regs which is currently in effect sec_1 b income_tax regs provided normal support is not a significant benefit evidence of direct or indirect benefit may consist of transfers of property including transfers which may be received several years after the year in which the omitted item_of_income should have been included in gross_income thus for example if a person seeking relief receives from his spouse an inheritance of property or life_insurance_proceeds which are traceable to items omitted from gross_income by his spouse that person will be considered to have benefitted from those items other factors which may also be taken into account if the situation warrants include the fact that the person seeking relief has been deserted by his spouse or the fact that he has been divorced or separated from such spouse of dollar_figure petitioner could have used but did not these resources to pay the liabilities moreover we note that had mr george paid the joint liabilities during his lifetime the funds petitioner received from mr george at his death would have been reduced by those payments consequently petitioner received a significant benefit beyond normal support the lack of economic hardship negative factor weighs against relief as noted above we do not believe that petitioner will experience economic hardship if relief is not granted the tax law noncompliance negative factor weighs against relief the record indicates that petitioner had not filed tax returns for or as of date the requesting spouse’s legal_obligation negative factor does not weigh against relief as noted above petitioner did not enter an agreement with mr george with regard to payment of the liability taking into account all the facts and circumstances we conclude that it would not be inequitable to hold petitioner liable for the unpaid liability petitioner has not carried her burden to establish that respondent’s denial of equitable relief pursuant to sec_6015 was an abuse of discretiondollar_figure we have considered all of petitioner’s arguments and contentions 10that the facts of the instant case were fully stipulated does not relieve petitioner of the burden_of_proof rule b which are not discussed herein and we find them to be without merit or irrelevant to reflect the foregoing decision will be entered for respondent
